EXHIBIT 12 SOUTHWESTERN ELECTRIC POWER COMPANY CONSOLIDATED Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income Before Income Taxes, Minority InterestExpense and Equity Earnings $ 118,460 $ 142,199 $ 127,417 $ 114,341 $ 138,289 $ 83,784 $ 14,111 Fixed Charges (as below) 60,529 67,012 58,094 55,808 63,242 71,746 39,424 Total Earnings $ 178,989 $ 209,211 $ 185,511 $ 170,149 $ 201,531 $ 155,530 $ 53,535 FIXED CHARGES Interest Expense $ 59,168 $ 64,105 $ 54,261 $ 50,089 $ 55,213 $ 61,094 $ 32,725 Credit forAllowance for Borrowed Funds Used During Construction 549 608 312 1,198 2,208 4,831 3,788 Trust Dividends (268 ) (201 ) (179 ) (179 ) (179 ) (179 ) (89 ) Estimated Interest Element in Lease Rentals 1,080 2,500 3,700 4,700 6,000 6,000 3,000 Total Fixed Charges $ 60,529 $ 67,012 $ 58,094 $ 55,808 $ 63,242 $ 71,746 $ 39,424 Ratio of Earnings to Fixed Charges 2.95 3.12 3.19 3.04 3.18 2.16 1.35
